UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4502



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL BELSER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-197)


Submitted:   March 31, 2006                 Decided:   April 18, 2006


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, L.
Patrick Auld, Assistant United States Attorney, Kearns Davis,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Belser was found guilty of possession with intent

to distribute forty-one grams of cocaine base (“crack”) (Count 1),

possession of a firearm by a convicted felon (Count 2), and

possession of firearm in furtherance of a drug trafficking crime

(Count 3).    Taking into account the Supreme Court’s decision in

United States v. Booker, 543 U.S. 220 (2005), and the factors in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), the court sentenced

Belser under the advisory Sentencing Guidelines to a total sentence

of 248 months of imprisonment: 188 months for Count 1, 120 months

concurrently on Count 2, and five years (sixty months) to run

consecutively for Count 3.    On appeal, Belser’s counsel alleges

there was insufficient evidence to support his conviction for Count

3.   In his pro se supplemental brief, Belser alleges that his

sentence for Count 1 violates Booker. For the reasons that follow,

we affirm.

          First, viewing the evidence as required, Glasser v.

United States, 315 U.S. 60, 80 (1942), any rational trier of fact

could have found the essential elements of Belser’s conviction for

possession of a firearm in furtherance of a drug trafficking crime

beyond a reasonable doubt.   United States v. Burgos, 94 F.3d 849,

862-63 (4th Cir. 1996) (stating standard).   Accordingly, this claim

fails.




                               - 2 -
          Second, we do not find the district court’s sentence

relying on Booker and 18 U.S.C.A. § 3553(a) was unreasonable.

Booker, 543 U.S. at 261; United States v. Hughes, 401 F.3d 540,

546-47 (4th Cir. 2005).   “[A] sentence imposed within the properly

calculated Guidelines range . . . is presumptively reasonable.”

United States v. Green, 436 F.3d 449, 457 (4th Cir. 2006) (internal

quotation marks and citation omitted).       Therefore, this claim

fails.

          Accordingly,    we   affirm   Belser’s   convictions   and

sentences. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -